ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 05-222, concluding that CARL D. GENSIB of NORTH BRUNSWICK, who was admitted to the bar of this State in 1990, should be reprimanded for violating RPC 4.1(a)(1) (false statement of material fact to a third party), RPC 8.4(a) (violation of Rules of Professional Conduct), and RPC 8.4(c) (conduct *345involving dishonesty, fraud, deceit or misrepresentation), and good cause appearing;
It is ORDERED that CARL D. GENSIB is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.